Case 1:19-cv-00074-MAC-KFG Document 22 Filed 06/23/20 Page 1 of 1 PageID #: 347




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 AVERY LAMARR AYERS,                              §
                                                  §
                 Petitioner,                      §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:19-CV-74
                                                  §
 WARDEN, FCI BEAUMONT - LOW,                      §
                                                  §
                 Respondent.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Avery Lamarr Ayers, formerly an inmate at the Federal Correctional Complex

 in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant

 to 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this petition be dismissed.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

 the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the magistrate judge’s recommendation.


          SIGNED at Beaumont, Texas, this 23rd day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
